                Case 2:19-cv-00645-TSZ Document 76 Filed 08/31/21 Page 1 of 2




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       NATIONAL PARKS CONSERVATION
       ASSOCIATION,
 8
                             Plaintiff,
 9                                                      C19-645 TSZ
           v.
10                                                      MINUTE ORDER
       U.S. DEPARTMENT OF THE NAVY,
11
                             Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)    In this action brought under the Freedom of Information Act, defendant
     United States Department of the Navy (“Navy”) has invoked Exemption 3 to withhold
15
     two sets of responsive documents while awaiting a determination from the Secretary of
     Defense concerning whether these items constitute Department of Defense “critical
16
     infrastructure security information” (“DCRIT”). The two groups of materials are:
     (i) 46 documents containing data that resides within the Navy’s Data Collection and
17
     Scheduling Tool (“DCAST”) and Sierra Hotel Aviation Readiness Program (“SHARP”)
     information technology systems; and (ii) 77 records containing information from the
18
     Federal Aviation Administration Performance Data Analysis and Reporting System
     (“PDARS”). As to the DCAST/SHARP and PDARS materials, the Court deferred ruling
19
     on the parties’ cross-motions for summary judgment and stayed this matter until further
     order. See Order at 14 (docket no. 69). The Court has resolved all other issues in this
20
     case. See id.; see also Order (docket no. 50). While this litigation has been stayed, the
     Navy has filed three declarations, see docket nos. 71, 73, & 75, the latest of which
21
     indicates that, under authority delegated to him by the Secretary of Defense, the Director
     of Administration and Management has issued a written DCRIT determination regarding
22

23

     MINUTE ORDER - 1
             Case 2:19-cv-00645-TSZ Document 76 Filed 08/31/21 Page 2 of 2




 1 the 46 DCAST/SHARP records. See Wallace Decl. at ¶¶ 6–8 & Ex. A (docket no. 75 &
   75-1). The Navy has engaged with the Office of the Secretary of Defense, but has not yet
 2 received a DCRIT determination relating to the 77 PDARS documents, which would
   likely be redundant of an earlier DCRIT finding. See Haagensen Decl. at ¶¶ 12–14
 3 (docket no. 71); Haagensen Decl. at ¶¶ 11–12 (docket no. 73); see also Order at 6 (docket
   no. 69). The parties are DIRECTED to meet and confer and to file a Joint Status Report
 4 within twenty-eight (28) days of the date of this Minute Order addressing: (i) the status
   of the deferred portions of the parties’ cross-motions, docket nos. 27 & 32, with respect
 5 to the DCAST/SHARP materials; (ii) the expected date of a renewed DCRIT decision
   about the 77 PDARS records; (iii) whether the stay of this matter should remain in place
 6 or be lifted; and (iv) if the case remains stayed, whether the parties should be required to
   periodically file Joint Status Reports and on what timing.
 7
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 8 record.

 9         Dated this 30th day of August, 2021.

10                                                   Ravi Subramanian
                                                     Clerk
11
                                                     s/Gail Glass
12                                                   Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
